 
Exhibit 10.16
 
TRANSLATION
 
 
 


COLLECTIVE LABOUR AGREEMENT
 
between



PIONEER TRANSFORMERS LTD.
(hereinafter the “Company”)
Of the first part
 
and

THE STEELWORKERS UNION
On behalf of Local 9414
(hereinafter the “Union”)
Of the second part














JUNE 1, 2005 – MAY 31, 2010
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
 

  Page    
ARTICLE 1 – PURPOSE OF AGREEMENT
1
ARTICLE 2 – UNION RECOGNITION
1
ARTICLE 3 – DISCRIMINATION
1
ARTICLE 4 – MANAGEMENT
1
ARTICLE 5 – UNION SECURITY
2
ARTICLE 6 – GRIEVANCE PROCEDURE
2
ARTICLE 7 – DISMISSAL AND SANCTION PROCEDURE
4
ARTICLE 8 – SENIORITY
5
ARTICLE 9 – AUTHORIZED LEAVE
10
ARTICLE 10 – SAFETY AND HYGIENE
11
ARTICLE 11 – BULLETIN BOARD
13
ARTICLE 12 – COPIES OF AGREEMENT POCKETBOOK FORM
13
ARTICLE 13 – UNION REPRESENTATIVES
14
ARTICLE 14 – GRIEVANCE COMMITTEE AND STEWARDS
14
ARTICLE 15 – HANDICAPPED EMPLOYEES
14
ARTICLE 16 – UNINTERRUPTED PRODUCTION
14
ARTICLE 17 – WORKING HOURS
14
ARTICLE 18 – ATTENDANCE ALLOWANCE
15
ARTICLE 19 – SALARIES AND CLASSIFICATIONS
16
ARTICLE 20 – TEMPORARY TRANSFER
17
ARTICLE 21 – OVERTIME
17
ARTICLE 22 – SHIFT PREMIUM
18
ARTICLE 23 – STATUTORY HOLIDAYS
18
ARTICLE 24 – VACATION
19
ARTICLE 25 – BEREAVEMENT LEAVE
20
ARTICLE 26 – INSURANCE PLAN
20
ARTICLE 27 – INSURANCE AND TRAVEL EXPENSES
21
ARTICLE 28 – TECHNOLOGICAL CHANGES
21
ARTICLE 29 – TERM OF AGREEMENT: 5 YEARS
21

 
 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
 

      Page        
Schedule A-1
–
Classifications and Rates of Salary
23
Schedule A-2
–
Classifications and Rates of Salary – Employees Concerned by
   
Section 19.06
24
Schedule A
–
Increases In rates of salary
25
Schedule B
–
Group Insurance Plan
26
Schedule B
–
Group Insurance Plan
27
Schedule C
–
LETTER AGREEMENT
28
Schedule C
–
LETTER AGREEMENT  MEDICAL REPORT
29
Schedule C
–
LETTER AGREEMENT  EDUCATION ASSISTANCE
30
Schedule C
–
LETTER AGREEMENT  BARGAINING COMMITTEE
31
Schedule C
–
LETTER AGREEMENT  SUBCONTRACTING
32
Schedule D
–
PENSION PLAN
33
Schedule E
–
LETTER AGREEMENT  STUDENTS
36
Schedule F
–
LETTER AGREEMENT  TRAINING
37
Schedule G
–
LETTER AGREEMENT  COMPRESSED SCHEDULE
38
       

 
 
 
-ii-

--------------------------------------------------------------------------------

 
 

 
ARTICLE 1 – PURPOSE OF AGREEMENT
 
1.01
The parties agree that it is mutually beneficial and desirable to establish and
maintain fair and just salaries, wages and working conditions to achieve
efficient and cost-effective operations, protect the security and hygiene of the
employees and provide for a mechanism to settle any grievances that may arise
between the parties hereto.

 
ARTICLE 2 – UNION RECOGNITION
 
2.01
The Company recognizes the Union as the sole and exclusive bargaining agent for
all its employees in accordance with the union accreditation certificate issued
by Commission des Relations du Travail on January 11, 1967 covering all the
employees (paid by the hour) who work at the Granby plant who are employees as
understood in the Labour Code, except for the office employees and
assistant-foremen.

 
2.02
The clauses and conditions set out in this agreement shall be in force and shall
fully apply to all the employees in the bargaining unit as described in the
preceding section.

 
2.03
Persons whose regular position is excluded from the bargaining unit shall not
work in any position included in the bargaining unit, except for purposes of
instruction, experimentation, in an emergency or when the regular employees are
not available.

 
ARTICLE 3 – DISCRIMINATION
 
3.01
The Company and the Union agree that no employee shall be discriminated against
or intimidated because of his membership or non-membership in the Union, or
because of his colour, gender, religion or affiliation with a legitimate
political party or for any other reason whatsoever.

 
3.02
Furthermore, the Union agrees that neither its officers nor its members shall
solicit membership in the Union or participate in any other Union activity
except as set out in this agreement on Company property or during working hours
unless management grants permission to take part in such activities.

 
3.03
The Company shall not use its workforce management rights in a discriminatory
manner.

 
ARTICLE 4 – MANAGEMENT
 
4.01
The Union agrees that the Company has the right to manage its business and
direct its work force subject to the provisions of this agreement.

 
For greater certainty but without limiting the generality of the foregoing, such
rights include:
 
 
a)
maintaining order, discipline and efficiency;

 
 
-1-

--------------------------------------------------------------------------------


 
 
 
b)
hiring, classifying, promoting and demoting, granting and taking away grades,
rotating, laying off, recalling and transferring employees and, for just and
sufficient cause, suspending, dismissing and disciplining them;

 
 
c)
determining the products to be manufactured;

 
 
d)
deciding on the production methods and schedules, the types and location of the
equipment, machines and tools to be utilized and, from time to time, the number
of employees the Company requires for any operation;

 
 
e)
determining whether an individual has the necessary skills and meets the
requirements for a specific job, subject to the provisions of this agreement and
the seniority clause.  The Company’s determination of an employee’s aptitude and
ability to fill the requirements of a job shall be made objectively; and

 
 
f)
hiring qualified employees when necessary to expand the scope of its products
and its work force, either due to the creation of new positions or new job
classifications or because there are no qualified employees available to do the
work.

 
ARTICLE 5 – UNION SECURITY
 
5.01
a)
It is established that as a condition of employment, all employees must become
and remain Union members in good standing.  New employees and employees who are
rehired or recalled shall become Union members within ninety (90) business days
during the six (6) month period following their date of hire.

 
 
b)
The employer agrees to make weekly deductions from each employee’s salary for
the Union dues, initiation fees and special assessments currently in force
pursuant to the Union’s charter in the amounts specified by the Union.

 
5.02
It is understood and agreed that the Union shall indemnify the Company and hold
it harmless for any claims that may be made against it by one or more employees
for the amounts deducted pursuant to this Article.

 
5.03
The T4 and Relevé 1 slips shall indicate the total amount of the Union
contributions the employee has paid in the year.

 
ARTICLE 6 – GRIEVANCE PROCEDURE
 
6.01
An employee and his steward may discuss any grievance with the immediate
supervisor.  In the employee’s absence, the steward may discuss the grievance
or, in the steward’s absence, the employee may be accompanied by another
employee in an emergency.  The supervisor must inform the steward or the
employee of his decision within one (1) business day or within a mutually agreed
time frame.

 
6.02
If a settlement cannot be reached under 6.01 above, the grievance shall be
stated in writing and presented to the Director of Operations or his
representative within ten (10) business days of the date the cause of action
arose.  Notwithstanding that deadline, the parties agree that all reasonable
efforts shall be made to present a grievance as soon as possible within less
than such ten (10) business days so as to settle the grievance as quickly as
possible.

 
 
-2-

--------------------------------------------------------------------------------


 
 
6.03
The Director of Operations shall hold a meeting with the Union’s grievance
committee, which may be accompanied by representatives from the International
Union, within four (4) business days of the presentation of the grievance.

 
The Director of Operations shall inform the Union and the employee or employees
concerned of his decision in writing within five (5) business days of the
meeting or within a mutually agreed time frame.
 
6.04
The Union shall be entitled to file collective grievances or grievances of a
general nature In accordance with 6.02 above.  Similarly, the Employer may file
a grievance by addressing the Union office directly.

 
6.05
If a grievance is not settled pursuant to the foregoing sections of this
Article, either party may give the other written notice of its intention to
refer the grievance to arbitration in accordance with Section 100 of the Labour
Code of Province of Quebec, within thirty (30) days of the decision by the
Director of Operations or his representative.

 
6.06
The procedure and deadlines established under the provisions of Article 6 of
this agreement shall be firm and may not be amended except pursuant to a written
agreement between the authorized representatives of the parties in question.

 
6.07
a)
The arbitrator shall hear and resolve the grievance and render an award which
shall be final and binding on the parties in question and any concerned
employee, but in no event shall the arbitrator have the authority to change,
modify or amend any part of this agreement.

 
 
b)
In a disciplinary matter, confirm, modify or overturn the employer’s decision
and, where applicable, substitute such decision as appears to him to be fair and
reasonable in view of all the circumstances of the case.

 
6.08
At every stage of the grievance procedure, including arbitration, the opposing
parties may call upon the assistance of the employee or employees concerned and
any necessary witnesses, and all reasonable steps shall be taken to allow the
opposing parties to have access to the establishment, inform themselves about
the contested operations and consult the necessary witnesses.

 
6.09
Each party in question shall share the payment of the arbitrator’s expenses.

 
The expenses and allowances of the witnesses shall be paid for by the party that
called the witnesses.
 
No arbitration costs shall be awarded to either party.
 
 
-3-

--------------------------------------------------------------------------------


 
The arbitrator shall be asked to render his award within twenty (20) business
days of the end of the hearing.
 
6.10
Except for grievances of an ongoing nature, the parties shall not be bound to
consider a grievance unless it is presented within ten (10) business days of the
date the cause of action arose and in compliance with the procedure established
in the foregoing sections.

 
6.11
No grievance may be presented regarding the dismissal, suspension, lay-off or
transfer of an employee who has not acquired seniority rights.

 
ARTICLE 7 – DISMISSAL AND SANCTION PROCEDURE
 
7.01
a)
Management shall not apply disciplinary measures without first warning the
employee, unless the circumstances warrant immediate sanction or dismissal.  In
the event of a claim alleging that an employee was wrongfully dismissed or
sanctioned, the grievance shall be brought directly at the second (2nd) stage of
the grievance procedure within ten (10) business days of the date the cause of
action arose.

 
 
b)
In the event of suspension or dismissal, the employee may see the president of
the Union local or the steward before leaving the plant.

 
7.02
A copy of a written notice remitted to an employee shall be sent to the Union
steward.  The Company and the Union agree that disciplinary sanctions shall not
be unjustly imposed.

 
7.03
In certain instances, the Employer may ask to meet with the Union and the
employee concerned in a final attempt to avoid dismissing the employee.

 
7.04
During a meeting at the third (3rd) stage of a suspension or dismissal
grievance, the employee may see his disciplinary record upon request.

 
7.05
A written warning or disciplinary measure shall not be valid against an employee
for more than:

 
–    written warning:                                        6 months
–    disciplinary measure:                               12 months
 
from the date of the disciplinary measure or written warning.
 
However, if other offences within the said time frame warrant a written warning
or disciplinary measure of the same nature, all warnings or disciplinary
measures of the same nature shall remain in force until the last one has passed
the expiry date.
 
7.06
Disciplinary measures and written warnings shall not be issued more than ten
(10) business days after the employer became aware of the incident, and the
employer shall bear the onus of proof.

 
 
-4-

--------------------------------------------------------------------------------


 
 
ARTICLE 8 – SENIORITY
 
8.01
The parties acknowledge that job and security opportunities should increase
based on length of service.  Accordingly, it is agreed that for all vacations,
promotions, transfers, lay-offs, terminations and recalls after lay-off or
termination, the most senior employees shall have preference.

 
8.02
In acknowledgement, however, of management’s responsibility for the efficient
operation of the establishment, it is understood and agreed that in every
instance management shall have the right to pass over any employee if it
establishes that the employee has neither the skill, capacity or physical
aptitude to perform the work after a reasonable trial period of five (5) days.

 
8.03
An employee shall have seniority status once he has actually worked for ninety
(90) days with the Company over a period six (6) months.  If the employee
remains in the Company’s employ after working for such ninety (90) days, his
seniority shall commence as of his date of hire.

 
An employee who has not completed his probationary period and has not yet
acquired seniority status cannot apply for another position.
 
Seniority shall be retained and shall accrue during absences due to:
 
 
a)
a lay-off

an illness or accident
 
 
b)
an illness or accident for a period of more than six (6) consecutive months with
less than one (1) year of seniority; twenty-four (24) consecutive months with
more than one (1) year of seniority; thirty (30) consecutive months with more
than five (5) years of seniority;

 
 
c)
a leave of absence.

 
8.04
An employee shall lose his seniority and his name shall be removed from all
seniority lists for any of the following reasons:

 
 
a)
if the employee voluntarily leaves his job;

 
 
b)
if the employee is dismissed for just cause;

 
 
c)
if the employee has been laid off and does not return to work within five (5)
days of being notified to do so by registered letter sent to his last address
known to the Company, unless he has a serious and acceptable reason.  A copy of
such notice shall be sent to the Union.

 
 
d)
if the employee has been laid off due to a work shortage for a period exceeding:

 
 
–
six (6) months if he had less than one (1) year of seniority on the lay-off
date.

 
 
-5-

--------------------------------------------------------------------------------


 
 
–
twenty-four (24) months if he had more than one (1) year of seniority on the
lay-off date.

 
 
–
thirty (30) months if he had more than five (5) years of seniority on the
lay-off date.

 
 
e)
if the employee is absent due to illness or a non-industrial accident covered by
a medical certificate he shall continue to accrue seniority while he is absent
due to the illness or accident, but not beyond:

 
 
–
six (6) consecutive months with less than one (1) year of seniority.

 
 
–
twenty-four (24) consecutive months with more than one (1) year of seniority

 
 
–
thirty (30) consecutive months with more than five (5) years of seniority.

 
8.05
a)
A position shall become vacant due to the death, retirement, quitting,
dismissal, promotion or permanent transfer of the employee who held the
position, and also due to the creation of a new job or position.

 
 
b)
If the Company decides to fill a position that has become vacant or has been
newly created in the plant within the bargaining unit, the details of the
position shall be posted on the plant’s bulletin board for three (3) business
days.

 
A copy of the notice shall be sent by registered mail to the employees who are
absent from the plant due to illness, accident or vacation to their last known
address appearing in the Company’s books.  Employees who want the position shall
apply in writing during the said period of three (3) business days on the forms
provided for that purpose.
 
The posting shall indicate:
 
1.           The commencement and ending dates of the posting
2.           The title of the position
3.           The description of the position
4.           The work shift
 
Within three (3) business days of the end of the posting the Company shall send
the Union a copy of the posting, with the names of the employees who applied and
indicating the name of the candidate chosen for the position.
 
However, it shall be understood that if the employee to be chosen in accordance
with this Article is absent from the plant due to illness, accident or
authorized leave in accordance with this agreement or is on vacation, he must be
available to assume his new responsibilities by no later than fifteen (15) days
of the Company’s notice to begin working, otherwise his candidacy shall be set
aside.
 
-6-

--------------------------------------------------------------------------------


 
 
If the Company must fill the position in the meantime, it may transfer someone
to fill it temporarily, in keeping with the stipulations of this agreement.
 
An employee who obtains a position for which he applied during a posting may not
apply for another position In an equal or lower classification than the one he
obtained for a period of six (6) months.  However, it shall be understood than
an employee promoted to a position and who remains in that position may always
apply for a position in a higher classification.
 
 
c)
The employer shall grant the employee who is chosen a trial period of five (5)
business days so he can adapt.  After such five (5) days, if the employee does
not have the aptitude to continue in the position, the employer shall inform him
and he shall return to his former classification.

 
However, for testers, electrical mechanics and other trades or technical jobs
recognized by the Ministry of Education, management shall not be required to
accept the candidacy of an employee or to give him a trial period if the
employer can establish that the candidate does not have the aptitude required
for the position.
 
The qualified employees who held the position of tester as of June 1, 1997 and
who later held another position may return to the position of tester in
accordance with the posting procedure.
 
 
d)
Temporary job postings

 
If the Company wishes to fill a temporarily vacant position, the following
procedure shall apply:
 
A temporarily vacant position may be filled temporarily by transfer if it will
be for less than thirty (30) days in cases of illness, accident, occupational
disease or industrial accident in accordance with the procedure described in
Section 8.01 of this agreement.
 
However, if the absence is expected to last longer than thirty (30) days or if
it exceeds thirty (30) days, the employer shall post the vacant position in
accordance with Section 8.01 of this agreement.
 
Within three (3) business days of the end of the posting, the Company shall send
the Union a copy of the posting with the names of the employees who applied and
indicating the name of the candidate chosen for the temporary position.
 
The chosen candidate must be able to perform the work immediately without any
training; he shall then be transferred directly and temporarily to that position
on the work shift specified In the posting .
 
 
1.
If there is no qualified candidate, the employer may then recall the qualified
employee with the most seniority back to work.


 
-7-

--------------------------------------------------------------------------------


 
 
 
2.
The employer shall then recall the laid-off employee with the most seniority to
take over for the qualified employee within two (2) months of the beginning of
the assignment of the qualified employee to the temporary position.  The
employee thus temporarily recalled must be able to satisfy the normal
requirements of the position, in accordance with Sections 8.02 and 8.05 c).  He
shall then be trained to perform the necessary work.

 
 
3.
The qualified employee shall resume his position on the recall list if the more
senior employee is able to perform the work satisfactorily.

 
 
4.
If there is no qualified employee on lay-off, the employer shall recall the
employee with the most seniority in accordance with Sections 8.02 and 8.05 c).

 
If there is no laid-off or capable employee, in accordance with Section 8.01 the
Company may temporarily hire from outside, but such employees shall be covered
by the provisions of the collective agreement.
 
In addition, if an employee has obtained a posting for a position that became
vacant due to illness, accident, occupational disease or industrial accident and
a lay-off is expected, and the employee who obtained the position temporarily is
affected by the lay-off, he shall return to his regular position and avail
himself of his seniority rights.  Similarly, if the position temporarily
obtained is once again filled due to the return of the holder of the position,
he shall return to his regular position.
 
However, the period contemplated In the 6th paragraph of Section 8.05 b) shall
not apply to a temporary posting.
 
8.06
Seniority list

 
The Company shall maintain a seniority list in the plant.  Every four (4)
months, it shall post a copy of the list so it can be checked by the
employees.  It shall also give a copy to the Union.  The said copy shall
indicate each employee’s classification and rate of salary.  The Union shall be
advised of the number and dates of new hires and of the employees recalled to
work.
 
8.07
Lay-off notice

 
 
a)
In the event of a lay-off due a work shortage, the relevant employees shall
receive five (5) business days’ advance notice unless the lay-off is due to a
reason beyond the Company’s control.

 
 
b)
An employee whose position is abolished or closed or who is required to change
shifts for an indefinite period shall inform his foreman, indicating which
employee with less seniority he wishes to bump and, on the same day, a copy
shall be given to the Union and to the relevant employee.

 
 
-8-

--------------------------------------------------------------------------------


 
 
c)
The employee who is bumped may in turn bump another employee with less seniority
than he has and so on, in accordance with the established conditions, until a
bumped employee can no longer bump another one.  He shall then be laid off after
five (5) business days’ notice.  The notice shall be null and void if the
employer does not go through with the lay-off.

 
 
d)
The employee assigned to a new position shall have a maximum trial and/or
training period of five (5) days to demonstrate that he is able to perform the
work satisfactorily (trial period refers to a person who has already done the
work and training period refers to a person who has never done the work).  If an
employee fails to demonstrate such ability, the Company shall assign him to
another position he is able to fill if such a position is available.

 
 
e)
Bumping procedure for a lay-off involving the elimination of the evening shift:

 
 
1.
If the evening shift is completely eliminated and one or more positions are
simultaneously opened on the day shift, the following bumping procedure shall
apply instead of the normal posting procedure:

 
 
2.
An employee whose position is thus eliminated shall notify his foreman,
indicating which less senior employee he wishes to bump or which vacant position
he wishes to fill.

 
 
3.
If the employee bumps another employee, he must satisfy the conditions
stipulated for a lay-off notice, i.e. Sec. 8.07 d).

 
 
4.
If the employee cannot bump another employee, he shall use his seniority to
choose a position left vacant on the day shift, provided he is qualified for the
position.

 
 
5.
If there is no available position for which he is qualified, he shall choose
another position that could not be filled by a qualified employee and shall be
trained for the position.

 
 
6.
If there is no available position in accordance with the procedure described in
paragraph 5, the employee with more seniority shall have priority over an
employee with less seniority.  The employee with more seniority who satisfies
the normal requirements for the position, in accordance with Sections 8.02 and
8.05 c), shall be trained for the position thus obtained.

 
8.08
Position reopened following a lay-off

 
 
1.
Work recalls shall be done inversely to the order of the lay-offs, that is, the
last employee laid off shall be the first one recalled to work, provided he has
the necessary qualifications to immediately perform the available work.

 
 
-9-

--------------------------------------------------------------------------------


 
 
2.
If the last employee laid off is not qualified, the employer may then recall the
qualified employee with the most seniority.

 
 
3.
The employer shall then recall the laid-off employee with the most seniority to
take over for the qualified employee within six (6) weeks of the beginning of
the assignment of the qualified employee to the vacant position.  The employee
thus recalled must be able to satisfy the normal requirements for the position,
in accordance with Sections 8.02 and 8.05 c).  He shall then be trained to
perform the necessary work.

 
 
4.
The qualified employee shall resume his position on the recall list if the more
senior employee is able to perform the work satisfactorily.

 
 
5.
If there is no qualified employee on lay-off, the employer shall recall the
employee with the most seniority, in accordance with Sections 8.02 and 8.05 c).

 
 
6.
An employee who is laid off shall be reinstated in the position he held before
the lay-off, without any posting, provided the position is reopened within two
years of the lay-off.

 
 
8.09
Change of address and telephone number
 
All employees shall be solely responsible for informing the employer in writing
of any change of address or telephone number.

 
8.10
Position outside the bargaining unit
 
If an employee is promoted or transferred to a position outside the bargaining
unit, he shall thereupon be excluded from the bargaining unit.  The employee
shall keep the seniority acquired in the position he was transferred from and it
shall be credited to him if he returns to work in the bargaining unit.  This
privilege shall expire after one (1) year of continuous service outside the
bargaining unit.

 
ARTICLE 9 – AUTHORIZED LEAVE
 
9.01
Unpaid leave of no more than one (1) day may be granted to any employee by his
immediate supervisor.

 
9.02
Unpaid leave for longer periods must be referred to the Director of Operations
and shall require his approval.

 
9.03
No unpaid leave shall be granted if the employee’s absence will hinder
production requirements and/or create additional expense for the Company.  This
clause shall not apply to Union officials who must be absent on Union business.

 
 
-10-

--------------------------------------------------------------------------------


 
9.04
Leave to take care of Union business:

 
A maximum of three (3) employees elected or designated by the Union to attend a
Union convention or business session shall be given unpaid leave for that
purpose.  The Union shall notify the Company one week in advance of the names of
the representatives who, except for the President, must be representing various
departments.
 
However, with the exception of the President, the said employees may not be
absent for more than ten (10) business days in a single year.  It is agreed that
this time frame shall not apply to arbitration hearings, the preparation and
presentation of cases to the C.S.S.T., or the bargaining period.
 
9.05         Leave to work full-time for the Union:
 
The Company shall grant an employee an unpaid leave of absence for up to one (1)
year so he can work for the Union.  The employee must make a written request at
least one (1) month in advance if possible, which request must first be approved
by the Union.
 
9.06         The Union agrees that the number and length of such leave shall not
be unreasonable.
 
9.07         Failure to return from leave:
 
Authorized leave shall be granted in writing and no such leave shall affect an
employee’s seniority rights if used for the purpose for which it was granted,
provided the employee returns to work after his leave.  A copy of the
authorization shall be remitted to the Union representative.
 
ARTICLE 10 – SAFETY AND HYGIENE
 
10.00
The Company shall provide the following personal safety equipment free of
charge:

 
 
–
Safety gloves

 
 
–
Non-prescription safety glasses Safety shoes

 
 
–
Hearing protectors

 
or such other equipment as the Joint Health and Safety Committee deems
necessary.
 
10.01
The Company and the Union mutually agree that they wish to maintain high safety
and hygiene standards in the establishment.

 
10.02
a)
The Company accepts responsibility for taking adequate and reasonable measures
for the health and safety of its employees during their working hours.

 
 
b)
The Union shall help management succeed with any reasonable accident prevention
program.

 
 
-11-

--------------------------------------------------------------------------------


 
 
c)
Should the Joint Health and Safety Committee not agree with the choice of the
equipment to be worn, the issue shall be referred to Quebec’s Commission de la
Santé et de la Sécurité du Travail for a decision.

 
10.03
The Company agrees to continue to provide the employees with the safety
equipment necessary to protect them from hazardous working conditions.

 
10.04
There shall be a Health and Safety Committee made up of representatives for the
Company and two (2) representatives for the employees, chosen by the Union.  The
Committee shall meet every two months.  The Committee may meet more often if
necessary, provided the Union and the Company both agree.

 
The Committee shall be notified as soon as possible of any serious accidents
that occur and of major risks and a member representing each party shall
investigate the nature and cause of accidents.
 
The Company shall continue its policy of assisting an injured employee to fill
out his accident notice and apply for benefits from the Commission de la Santé
et de la Sécurité du Travail in accordance with the law.
 
10.05
Pay on the day an employee is injured:

 
An employee who is injured in an industrial accident shall be paid for the time
lost on the day he is injured at his regular daily rate, including any overtime
premium or shift premium that applies.
 
10.06
The Company shall provide transportation and salary for the time spent by the
employees during regular working hours on the medical treatment required as a
result of an industrial accident or occupational illness on the day of the
injury.

 
Transportation means transportation from the plant to the hospital, or from the
hospital to the plant or the employee’s residence if the plant is closed,
provided the employee cannot drive himself.
 
10.07
If an employee is injured while working for the Company and he is off work for
more than one (1) week due to such accident or illness, every week the Company
shall advance the employee, at his request, a sum of money equivalent to the
weekly indemnity the employee should receive from the Commission de la Santé et
de la Sécurité du Travail or disability insurance until he receives his first
such payment or returns to work, unless the claim is disputed or contested by
the Employer, and in any event for no more than six (6) months.

 
It is understood that the advances by the Company shall at all times be
considered a debt to the Company, which the employee shall repay to the Company,
whether or not he is paid by the Commission de la Santé et de la Sécurité du
Travail or disability insurance, at the latest when he receives the amounts owed
him by the Commission de la Santé et de la Sécurité du Travail or disability
insurance.
 
-12-

--------------------------------------------------------------------------------


 
 
10.08
The Company shall give every employee hired after the signing of this collective
agreement a copy of the Act respecting Occupational Health and Safety.  Any
regulations enacted under that statute shall be posted on the bulletin board.

 
10.09
The Company shall inform newly hired employees of the normal risks inherent in
their work and in the nature of the products manufactured or handled, as it
understands those risks.  Employees shall not be required to work under
dangerous or unhealthy conditions in excess of the operational risks.

 
10.10
All new employees or employees transferred to a new classification shall be
informed of the safest way to complete their tasks.

 
10.11
The Company shall make first-aid equipment available on the Company premises
during all working hours.

 
10.12
One employee per shift shall receive, at the Company’s expense, first-aid
training equivalent to that of the St-John’s Ambulance to be utilized on the
work premises if need be.

 
10.13
All medical exams required by the Company shall be done by the physician of its
choosing during normal working hours, without loss of salary.  All expenses
incurred due to such exams shall be borne by the Company.

 
10.14
The Company agrees to investigate the source of any dangerous working conditions
identified by the Safety Committee.

 
10.15
No employee shall be required to work alone.  In addition, where that practice
represents a risk to his health and safety beyond the normal operational risks,
no employee shall be required to work alone in an isolated area.

 
10.16
The Company shall organize one or more programs and shall put the Safety
Committee in charge of instituting the program under Sections 10.10, 10.11 and
10.12.

 
ARTICLE 11 – BULLETIN BOARD
 
11.01
The Company agrees to provide the Union with a bulletin board in the
establishment for the posting of Union notices and official documents approved
in advance by the Company.

 
ARTICLE 12 – COPIES OF AGREEMENT POCKETBOOK FORM
 
12.01
The Company and the Union want every employee to be familiar with the provisions
of this agreement and the rights and duties stemming therefrom.  The Company
shall have the collective agreement printed in pocketbook form and shall
distribute it to the employees in the bargaining unit.  It shall give a copy to
every new employee and forty (40) copies to the Union within three (3) months of
the signing of the collective agreement.  If the Company is unable to meet that
deadline, photocopies of the collective agreement shall be distributed to the
employees

 
 
-13-

--------------------------------------------------------------------------------


 
ARTICLE 13 – UNION REPRESENTATIVES
 
13.01
When an authorized Union representative who is not a Company employee wishes to
speak to the local Union representatives in the establishment about a grievance
or other official Union business, he shall notify the Director of Operations or
his representative, who shall then call the local Union representatives to the
office where they may confer in private.  Such discussions shall be organized so
as not to hinder production.

 
ARTICLE 14 – GRIEVANCE COMMITTEE AND STEWARDS
 
14.01
The Union shall notify management in writing of the members of the grievance
committee and the shop stewards.  There shall be one steward per twenty-five
(25) employee and at least one (1) steward per shift.  For purposes of meetings
with the representatives of management, the grievance committee shall consist of
not more than two (2) members appointed by the Union and the international Union
representative.  The members of the grievance committee shall not lose any
salary for time spent attending meetings with the representatives of management
during normal working hours.

 
14.02
If a steward or member of the grievance committee must be absent from his job or
his department for purposes of his duties, he shall first obtain permission from
his foreman or departmental supervisor, which permission shall not be refused
arbitrarily, and he shall not lose any salary for time spent on his duties
during his regular working hours.

 
ARTICLE 15 – HANDICAPPED EMPLOYEES
 
15.01
Should employees be injured on the job or contract an occupational illness
during their employment and become physically handicapped as a result, the
Company shall strive, insofar as possible, to provide the handicapped employees
with a suitable occupation, provided such an occupation is available.

 
ARTICLE 16 – UNINTERRUPTED PRODUCTION
 
16.01
The parties hereto agree that during the term of this agreement there shall be
no lock-out, strike, slowdown or other work interruption or interference that
could disrupt production.  The Union and the employees of the Company agree not
to involve the employees of the Company or the Company as such in any dispute
that could arise between any other employer and the employees of such other
employer.

 
ARTICLE 17 – WORKING HOURS
 
17.01
The work week shall be forty (40) hours.

 
17.02
Definition of day and work day:

 
 
a)
The basic work day is eight (8) consecutives hours of work in a period of
twenty-four (24) hours, interrupted only by the established meal break.

 
 
-14-

--------------------------------------------------------------------------------


 
 
b)
The first (1st) work shift shall be from 08:00 to 17:00 hours, with a one-hour
(1-hr) unpaid meal break.

 
The second (2nd) shift shall be from 16:50 to 01:20 hours, with a 1/2- hour
unpaid meal break from 21:00 to 21:30 hours.  (See “Compressed Schedule” in
Schedule G.)
 
If the work schedules are changed or a third (3rd) work shift is created, the
Union shall be informed in advance so as to be able to give the employees
sufficient advance notice.
 
17.03
Definition of work week:

 
The basic work week shall consist of five (5) days, from Monday to Friday
inclusively.
 
17.04
Work shifts and schedules:

 
When an employee works on one of his days off, he shall not be required to take
another day off during his regular work week.
 
17.05
Break:

 
Between the second and third hour of each half work shift, there shall be a
ten-minute (10-min.) break from work.
 
In addition, for every three (3) hours or more of planned overtime, the employee
shall be entitled to a ten-minute (10-min.) break towards the end of the second
(2nd) hour.
 
17.06
The employees on the day shift shall be entitled to one (1) hour for their meal
between noon and 1:00 PM where possible.

 
17.07
Nothing In the foregoing sections shall constitute a guarantee of weekly working
hours.

 
ARTICLE 18 – ATTENDANCE ALLOWANCE
 
18.01
If an employee reports to work at the beginning of his regular shift without
receiving notice not to come in at least two (2) hours before the beginning of
his shift, he shall be paid the equivalent of four (4) hours of work at the
regular rate, but such obligation on the part of the Company shall not apply if
the work shortage is due to conditions beyond the Company’s control, or the
employee returns to work before being advised of same following an absence of
more than three (3) days due to illness or accident.

 
In the event of a situation beyond the Company’s control, the Company shall
strive to notify the employees where possible.
 
18.02
Call-in pay:

 
Any employee who is especially called in to work at any time after he has
completed his working hours may finish work when the emergency is over, and he
shall receive a minimum of four (4) hours of pay but never less than four (4)
hours of pay at regular time.
 
 
-15-

--------------------------------------------------------------------------------


 
ARTICLE 19 – SALARIES AND CLASSIFICATIONS
 
19.01
Employees governed by this collective agreement shall be paid in accordance
with:

 
 
–
Schedule A-1 or

 
 
–
Schedule A-2 only if they meet the conditions stipulated in the first paragraph
of Section 19.06.

 
19.02
If the employer creates a new classification, it shall meet with the Union to
negotiate the hourly rate, taking into account the hourly rates under this
agreement.  In the event of a disagreement over the hourly rate, the employer
shall determine the rate and the Union may contest the new rate under the
grievance settlement procedure.

 
19.03
When a new employee has completed his probationary period, he shall then be
remunerated in accordance with the provisions of Section 19.05 (1).  Thereafter,
his hourly rate shall be increased in accordance with the conditions defined
below.

 
19.04
An employee who has not yet reached the maximum rate for his classification
shall receive an increase of $0.42 per hour every four (4) months until his
hourly rate corresponds to the maximum rate for his classification.  However
such increase shall be $0.41 instead of $0.42 on the anniversary of the
employee’s seniority date, so the total annual increase shall be equal to $1.25.

 
19.05
An employee who obtains a position shall be remunerated as follows and in
accordance with Schedule A-1 or, if he meets the conditions stipulated in the
first paragraph of Section 19.06, in accordance with Schedule A-2:

 
 
1.
An employee who has less than two years of seniority shall receive the maximum
rate for the position, less the two following amounts:  $0.84 and $1.25 per year
of seniority under two years calculated in accordance with the salary
progression defined in 19.04.  The rate shall always be equal to or higher than
the minimum rate for the position.

 
 
2.
An employee who has completed at least two years of seniority shall receive the
maximum rate for the position, less $0.84.

 
 
3.
An employee who has completed at least two years of seniority and who has
already been remunerated at the maximum rate for the position shall then be
remunerated at the maximum rate for the position.

 
An employee who, on May 31, 2005, held a position as a day labourer, insulation
cutter, winder or assembler and who, on May 31, 2005 was already remunerated at
a rate higher than the rate in Schedule A-1 as at June 1, 2005, shall henceforth
be remunerated in accordance with the rate determined for his position in
Schedule A-2 and the provisions of Section 19.05.
 
-16-

--------------------------------------------------------------------------------


 
 
If that employee changes positions, he shall then be remunerated in accordance
with the rate established for his position in Schedule A-1.
 
ARTICLE 20 – TEMPORARY TRANSFER
 
20.01
If an employee is required to work in a category other than his classification
for a full half-day (4 hours) or more, he shall receive the rate for the
position or his regular rate, whichever is higher.

 
For purposes of assessing an employee’s experience, the time spent working in a
position other than his own shall be counted as experience in his own specialty.
 
ARTICLE 21 – OVERTIME
 
21.01       More than eight hours of work
 
The Company shall pay an employee one-and-a-half (11/2) times his regular hourly
rate for all hours worked beyond eight (8) hours a day for the first four (4)
hours of overtime, that same day, and twice (2X) his regular rate for hours in
excess of four (4) that same day.
 
21.02
Saturdays and Sundays

 
The Company shall pay one-and-a-half (11/2) times the regular hourly rate for
the first ten (10) hours worked on Saturday and double time for hours beyond ten
(10) on Saturday and for work done on Sunday, unless it involves work being done
at the end of the employee’s regular shift.
 
21.03
All overtime work shall be voluntary.  However, it is agreed that employees in
classifications that are trades or technical jobs recognized by the Ministry of
Education may be required to work a number of overtime hours not exceeding six
(6) per normal work week.  However, an employee may refuse such overtime on
serious and valid grounds.  All overtime work beyond such six (6) hours shall be
done on a voluntary basis.

 
21.04       Distribution of overtime
 
Normally, the Company shall give five (5) hours’ advance notice of
overtime.  However, this shall not rule out the possibility of overtime worked
on shorter notice:
 
1.           When the need to work overtime is not known in advance.
 
2.           When the relevant employee is in agreement with working overtime.
 
Overtime opportunities shall be allotted to the employees holding the position
for which overtime is required.  If they are not available, the Company shall
choose, among the most senior employees, those having demonstrated their
qualifications to perform the necessary work in the plant pursuant to Section
8.01.  It is of course understood that overtime shall always be on a voluntary
basis.
 
 
-17-

--------------------------------------------------------------------------------


 
Employees who do not want to be called shall notify the Company in writing on a
form provided for that purpose and they may revoke the notice in writing on a
form provided for that purpose.  The Union shall be given a copy of such
notices.
 
ARTICLE 22 – SHIFT PREMIUM
 
22.01       Afternoon shift: $0.50
Night shift:          $0.60
 
22.02       Night shifts
 
In general, if there is a second or third shift, the most senior employee shall
have priority to post his name for the shift of his choosing in the event of an
opening.
 
ARTICLE 23 – STATUTORY HOLIDAYS
 
23.01       The following days shall be paid holidays:
 
New Year’s Day
The day after New Years Day
Good Friday Easter Monday Victoria Day
St-Jean Baptiste Day
Canada Day Labour Day
Thanksgiving Day Christmas Eve Christmas Day Boxing Day
New Year’s Eve
A floating day may be taken between Christmas and New Year’s Day.
 
23.02
If one of the statutory holidays mentioned above falls on a Saturday, the
holiday shall be the preceding Friday; if one of the statutory holidays falls on
a Sunday, the holiday shall be the following Monday.

 
23.03
For each holiday mentioned above, every employee shall receive eight (8) hours
of pay at his regular rate, including premiums where applicable.

 
23.04
An employee who works on one of the above-mentioned holidays shall receive, in
addition to his pay for the holiday, double his regular hourly rate.

 
23.05
To be entitled to payment for the above-mentioned holidays, the employee must
have worked at least eight (8) hours on the day preceding and the day following
the holiday; an exception shall be made for absence due to vacation, death,
illness and/or accident not exceeding two (2) weeks, jury duty, and authorized
leave and/or lay-off not exceeding two (2) weeks before the holiday.

 
However, If the Company recalls laid-off employees the day following one of the
above-mentioned holidays, they shall be paid for the holiday preceding their
return so as to receive full salary for their first week of work.
 
-18-

--------------------------------------------------------------------------------


 
 
 
23.06
If one of the above-mentioned holidays falls during an employee’s vacation, he
shall be paid for the holiday in addition to his vacation pay.

 
ARTICLE 24 – VACATION
 
24.01
Every employee shall be entitled to paid annual vacation commensurate with his
length of service as stipulated in this collective agreement.

 
24.02
An employee who has not completed ten (10) months of continuous service on May
1st each year shall be entitled to paid vacation in accordance with the Labour
Standards Regulation.

 
24.03
An employee who, on May 1st each year, has completed ten (10) months of service
but less than four (4) years shall be entitled to ten (10) days of paid
vacation.  The vacation pay shall be 4% of the employee’s gross salary.

 
24.04
An employee who, on May 1st each year, has completed four (4) or more years of
service shall be entitled to fifteen (15) days of paid vacation.  The vacation
pay shall be 6% of the employee’s gross salary.

 
24.05
An employee who, on May 1st each year, has completed ten (10) or more years of
service shall be entitled to twenty (20) days of paid vacation.  The vacation
pay shall be 8% of the employee’s gross salary.

 
24.06
An employee who, on May 1st each year, has completed twenty-one (21) or more
years of service shall be entitled to twenty-five (25) days of paid
vacation.  The vacation pay shall be 11% of the employee’s gross salary.

 
24.07
In this Article, gross earnings means the amount of gross earnings, as indicated
on the previous year’s statements.

 
24.08
The Company shall prepare a separate cheque for the employees’ vacation pay.

 
24.09
a)
The annual vacation period shall be from May 1st to April 30th of each year.

 
 
b)
The employer agrees to close its plant for the last two full weeks of July.

 
 
c)
All employees must take their vacation during a plant closure period, except
pursuant to an agreement between the employer and an employee.

 
 
d)
The employees whose vacation is longer than the plant closure period shall have
until April 15th to advise the employer of their vacation preferences.

 
 
e)
Preference for vacation dates shall be granted to the employees based on
seniority and classification and having regard to operating requirements and
efficiency.  The employer reserves the right to determine the number of
employees who may be away at the same time.

 
 
-19-

--------------------------------------------------------------------------------


 
 
 
f)
An employee who has completed ten (10) or more years of service on May 1st in
the year shall be entitled to a third week of vacation immediately prior to or
following the closure period, having regard to the other provisions of Article
24.  The employer shall grant this privilege to ten percent (10%) of its total
work force at once.  For purposes of this section, the total work force includes
all the Company’s employees on May 1st in a given year, excluding laid-off
employees and students hired for vacation replacement.

 
 
g)
The employer shall post the annual vacation list no later than May 15th each
year.

 
 
h)
Vacations shall not be cumulative and must be taken in the twelve (12) month
period following the end of the reference year.  For purposes of applying
Article 24, the reference year is a period of twelve (12) consecutive months
from May 1st to April 30th.

 
 
i)
If, at the end of the twelve (12) months following the end of a reference year,
the employee is absent due to illness or an accident that occurred before his
vacation period, the employer may defer the annual vacation to the next year at
the employee’s request.  If the annual vacation is not deferred, the employer
shall pay the annual vacation indemnity to which the employee is entitled.

 
ARTICLE 25 – BEREAVEMENT LEAVE
 
25.01
In the event of the death of a member of an employee’s immediate family,
bereavement leave shall be granted to the employee so he can attend the funeral.

 
 
25.02
a)
In the case of the death of his spouse or one of his children, or his father or
mother, a maximum of five (5) business days from the death, provided one of
those days is the day of the funeral.

 
 
b)
In the case of the death of the employee’s brother, sister, father-in-law,
mother-in-law, brother-in-law, sister-in-law or grandchild, a maximum of three
(3) consecutive business days from the date of death.  Such three (3) day period
may include the day after the funeral.

 
 
c)
In the case of the death of the grandfather, grandmother, daughter-in-law or
son-in-law, one (1) day, namely the day of the funeral.

 
 
d)
If there is a cremation, the days may be saved, based on the periods mentioned
in the foregoing paragraphs.

 
ARTICLE 26 – INSURANCE PLAN
 
26.01
The group, health and wellness insurance described in Schedule “B” of this
agreement shall be maintained during the term of this agreement.

 
26.02
The Company agrees to pay 100% of the costs of such insurance.

 
 
-20-

--------------------------------------------------------------------------------


 
ARTICLE 27 – INSURANCE AND TRAVEL EXPENSES
 
27.01
Normally, the Company shall pay for travel time at the applicable rate if an
employee must travel to do a job requested by the Company.

 
An employee who uses his own vehicle to travel outside Granby at the Company’s
request shall be reimbursed for his travel expenses at the rates in force with
the Company.
 
ARTICLE 28 – TECHNOLOGICAL CHANGES
 
28.01
If the existing positions are altered due to technological changes, before
proceeding with such changes and the institution of such operations, written
notice shall be given to the Union or the parties shall meet to negotiate the
conditions and rates of salary for the position in question, having regard to
the rates of salary under this agreement.

 
The Company shall provide a plan for reclassification of the employees displaced
from their position due to technological changes.
 
To the greatest extent possible and taking due account of the seniority
provisions of this agreement, the Company shall provide new training to each
employee displaced by technology, with a view to a position he wishes to learn
and which he is capable of learning after a reasonable training period.
 
If, after such a training period, the employee does not qualify or refuses the
new position, the Company shall assign the employee to another position he is
able to perform.
 
ARTICLE 29 – TERM OF AGREEMENT: 5 YEARS
 
29.01
Letter agreements:

 
The parties agree that all of the letter agreements shall form an integral part
of the collective agreement.
 
29.02
This agreement shall come into force on the date of its signing and shall expire
on May 31, 2010.  The provisions of this agreement shall remain in force until
the new agreement is signed.

 
 
-21-

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties to hereto have had this agreement signed by
their legally authorized representatives in Granby, Province of Quebec.
 
On this 1st day of June 2005
 
 
THE STEELWORKERS UNION
PIONEER TRANSFORMERS LTD.
LOCAL 9414
Granby, Quebec
        /s/ Daniel Mailloux     /s/ James A. Wilkins
Daniel Mailloux
   
James A. Wilkins
        /s/ Herman Breton     /s/ Alain Trépanier
Herman Breton
   
Alain Trépanier
        /s/ Bertrand Gévry     /s/ Guy Beaudoin
Bertrand Gévry
   
Guy Beaudoin
        /s/ Isabelle Proulx      
Isabelle Proulx
     


 
-22-

--------------------------------------------------------------------------------




 
Schedule A-1 – Classifications and Rates of Salary
 
Classification
Class
1 June 2005
1 June 2006
1 June 2007
1 June 2008
1 June 2009
   
Min.
Max.
Min.
Max.
Min.
Max.
Min.
Max.
Min.
Max.
Tester
2
17.45
19.95
18.07
20.57
18.60
21.10
19.12
21.62
19.65
22.15
Electrical mechanic
2
17.37
19.87
17.99
20.49
18.51
21.01
19.04
21.54
19.59
22.09
Coiler
3
17.20
19.70
17.71
20.21
18.13
20.63
18.56
21.06
19.00
21.50
Tank filler
3
16.82
19.32
17.37
19.87
17.82
20.32
18.29
20.79
18.76
21.26
Lift truck operator
3
16.36
18.86
16.95
19.45
17.44
19.94
17.94
20.44
18.45
20.95
Stock keeper
4
16.22
18.72
16.70
19.20
17.10
19.60
17.50
20.00
17.91
20.41
Finishing Core maker Welder Assembler
4
15.96
18.46
16.47
18.97
16.78
19.28
17.31
19.81
17.74
20.24
Winder Insulation cutter Day labourer
5
14.93
17.43
15.36
17.86
15.72
18.22
16.08
18.58
16.45
18.95
Minimum rate of hire
6
14.93
15.36
15.72
16.08
16.45



 
Shift leader premium: $0.50 more than the employee’s hourly rate.
 
 
-23-

--------------------------------------------------------------------------------


 
 
Schedule A-2 – Classifications and Rates of Salary – Employees Concerned by
Section 19.06
 
Classification
Class
1 June 2005
1 June 2006
1 June 2007
1 June 2008
1 June 2009
   
Min.
Max.
Min.
Max.
Min.
Max.
Min.
Max.
Min.
Max.
Assembler
4
17.00
19.50
17.48
19.98
17.88
20.38
18.29
20.79
18.71
21.21
Winder
5
16.64
19.14
17.12
19.62
17.51
20.01
17.91
20.41
18.32
20.82
Insulation cutter
5
16.20
18.70
16.66
19.16
17.05
19.55
17.44
19.94
17.84
20.34
Day labourer
5
15.64
18.14
16.10
18.60
16.47
18.97
16.85
19.35
17.23
19.73

 
 
 
 
 
 
-24-

--------------------------------------------------------------------------------


 
 
Schedule A
 
(cont’d)
 
 
Increases In rates of salary
 
The salary increases over the term of the collective agreement shall be as
follows:
 
June 1, 2005:
the maximum rates in Schedule A of the agreement expiring on May 31, 2005 are
increased by 2.5% (See # 3 below)

 
June 1, 2006:
the maximum rates in Schedules A-1 and A-2 as of June 1, 2005 in this agreement
are increased by 2.5%

 
June 1, 2007:
the maximum rates in Schedules A-1 and A-2 as of June 1, 2006 are increased by
2%

 
June 1, 2008:
the maximum rates in Schedules A-1 and A-2 as of June 1, 2007 are increased by
2%

 
June 1, 2009:
the maximum rates in Schedules A-1 and A-2 as of June 1, 2008 are increased by
2%

 
1.
The minimum rate for a position is equal to the maximum rate for that position
less $2.50 for each year of the agreement.  For example: from June 1, 2005 to
May 31, 2006, the minimum rate for a coiler is $17.20.

 
2.
The “minimum rate of hire” is equal to the minimum rate for class 5 as at June
1st in a year.  For example: from June 1, 2005 to May 31, 2006, the minimum rate
of hire is $14.93.

 
3.
A new salary structure is established as of June 1, 2005 and the hourly rates
for the positions of welder, assembler, winder, insulation cutter and day
labourer are listed in classes 4 and 5 of Schedule A-1.

 
4.
Section 19.06 specifies the conditions necessary for receiving the rates of
salary in Schedule A-2.

 


-25-

--------------------------------------------------------------------------------


 
Schedule B
 
Group Insurance Plan
 
Ø  
Life insurance:            $30,000.00

 
Ø  
Accidental death and dismemberment:      $30,000.00

 
Ø  
Life insurance:

 
Spouse:                      $2,000.00
Children:                    $1,000.00
 
Ø  
Hospital room: semi-private

 
Ø  
Ambulance

 
Ø  
Prescription drugs:

 
Deductible:            $25.00 per year for a single employee.
 
 
Deductible:
$50.00 per year for an employee with dependants.  The employee shall be
reimbursed 80% of the cost of all prescription drugs exceeding the deductible
per year on presentation of appropriate receipts.

 
A direct payment card will be supplied to the employees to purchase prescription
drugs.
 
Medications must be generic if they are available at the pharmacy.  If there is
no generic medication, the prescribed medication shall be subject to
reimbursement in accordance with the provisions of the insurance policy.
 
Ø  
Private nursing care:  maximum $10,000.00 per 12 months

 
Ø  
Physiotherapy

 
 
-26-

--------------------------------------------------------------------------------


 
 
Schedule B
 
(cont’d)
 
 
Group Insurance Plan
 
Ø  
Hospital and medical care outside the province: reasonable costs in excess of
the R.A.M.Q.’s rates

 
Ø  
Prostheses : up to 80%

 
Ø  
Chiropractor and podiatrist: $15.00 per visit – maximum 20 visits

 
WEEKLY BENEFITS
 
DISABILITY:
 
The weekly benefits shall be equal to 66 2/3% of the employee’s weekly salary,
up to the maximum paid by the Canada Employment Insurance Commission and payable
on the first day, in the case of an accident, and from the fourth day in the
case of illness, up to fifteen (15) weeks in any continuous disability period.
 
If the disability lasts longer, the employee must apply to the Canada Employment
Insurance Commission for another period of fifteen (15) weeks.
 
If, after those periods, the employee were to be considered totally disabled,
being unable to perform his work for the employer or elsewhere, he shall be
eligible for maximum benefits of $1,200.00/month until 65 years of
age.  However, it is understood that those benefits will be reduced if the
employee is eligible for other benefits from other sources.  In this paragraph,
the “employee’s weekly salary” is the amount obtained by multiplying the
employee’s regular hourly rate by 40.
 
COMMENT
 
The Company intends to register this plan with the Canada Employment Insurance
Commission.  The Union and its members waive all deductions they might be
entitled to due to the registration of this plan as benefits accrued under the
Group Insurance Plan.  This is an overview of the benefits to which you are
entitled.  All rights regarding the benefits of a member shall be exclusively
governed by the universal policy issued by the Insurance Company.
 
 
 
-27-

--------------------------------------------------------------------------------


 
Schedule C
 
 
LETTER AGREEMENT
 
PRESIDENT
 
Considering the Union President’s responsibility, he shall be excluded from the
night and evening shifts.  However, this agreement does not guarantee his job
position.
 
 
 
 
 
 
 
-28-

--------------------------------------------------------------------------------


 
 
Schedule C
 
(cont’d)
 
 
LETTER AGREEMENT
 
MEDICAL REPORT
 
 
Further to our recent negotiations, we wish to confirm that if a medical report
is prepared following an exam referred to in Section 10.13 of the collective
agreement, the employee in question shall be given a copy of the report.
 
In addition, as is the current practice, the medical report shall be handled
with discretion.
 
 
 
 
-29-

--------------------------------------------------------------------------------


 
Schedule C
 
(cont’d)

 
LETTER AGREEMENT
 
EDUCATION ASSISTANCE
 
Further to our recent negotiations, we wish to confirm our intent to apply the
education-assistance plan currently in force for the executive employees
(salaried employees) to the employees in the bargaining unit.
 
Under this policy, when the Company accepts a course or study program for an
employee which is taken while the employee continues to work full-time, it will
reimburse him for half the tuition for such program or course upon registration
and the other half later, provided he successfully completes the course or
program.
 
 
 
-30-

--------------------------------------------------------------------------------


 
Schedule C
 
(cont’d)


 
LETTER AGREEMENT
 
BARGAINING COMMITTEE
 
A maximum of three (3) employees on the bargaining committee shall be paid at
their regularly hourly rate for time spent on negotiations which corresponds to
their regular working hours, provided such employees are chosen from among the
Company’s active work force.
 
The Company shall pay until the conciliation process starts for the
negotiations.
 
 
 
 
-31-

--------------------------------------------------------------------------------


 
 
Schedule C
 
(cont’d)
 
 
LETTER AGREEMENT
 
SUBCONTRACTING
 
The Company agrees to keep the Union informed as soon as possible of the tasks
normally performed by the unionized employees which may be subcontracted.
 
Except under exceptional circumstances, proof of which is up to the employer,
the subcontracting of work shall not cause lay-offs or prevent work recalls
provided the equipment and materials are available.
 
 
 
 
 
-32-

--------------------------------------------------------------------------------


 
Schedule D
 
PENSION PLAN
 
For purposes of the interpretation of this collective agreement, the holder of a
position means a person who obtained the position further to a posting or a
transfer due to a lay-off.
 
As of June 1, 1989, the Company instituted a pension plan having the following
primary features:
 
Funding:
The pension plan is 100% funded by the Company.
Eligibility:
Every employee joins the pension plan when he begins work as a unionized
hourly-wage employee at the Granby plant.
Past Service:
A credit of one (1) year is allocated for each year of participation.
Pension:
For an employee retiring between June 1, 2005 and May 31, 2007, the monthly
pension benefit at normal retirement age is $24.00 per year of participation.
 
For an employee retiring between June 1, 2007 and May 31, 2008, the monthly
pension benefit is $25.00 per year of participation.
 
For an employee retiring between June 1, 2008 and May 31, 2009, the monthly
pension benefit is $26.00 per year of participation.
 
For an employee retiring from and after June 1, 2009, the monthly pension
benefit is $27.00 per year of participation.
Retirement Age:
The minimum retirement eligibility age is 65.
Early Retirement:
An employee who retires at age 63 or older is entitled to an immediate pension
benefit without any actuarial reduction.



 
 
-33-

--------------------------------------------------------------------------------


 
 
Schedule D
 
(cont’d)
 
Pension benefit modalities:
 
If you do not have a spouse you will receive a simple lifetime pension.  This
pension will be paid to you every month until death.  The monthly benefits will
begin as of your retirement date and will only stop after your death.  Other
than the simple lifetime pension, you may opt for any of the modalities
described below.
 
If you have a spouse, you may opt for a joint and survivor pension.  In that
case, the pension will be paid to you every month until death, after which your
spouse will receive a monthly pension corresponding to 60 percent of the one you
received until he or she dies.  The amount of your pension will be lower than
for a simple lifetime pension to offset the greater number of payments that may
be made to your spouse.
 
Five-year guaranteed annuity option:
 
You may choose another method of pension payments.  If you have a spouse, you
will need their written consent.  If you choose this method, the amount of the
pension you receive will be readjusted based on actuarial calculations.
 
The five-year guaranteed annuity pays an amount until your death and has a
minimum guaranteed period of five years.  If you die before the end of this
period, the monthly payments will go to your spouse or beneficiary until the end
of the guaranteed period.  If you die after the period ends, the payments will
stop.
 
Only one of the above options may be chosen and the election must be made before
the employee retires.
 
The amount of the pension payable under either of the two (2) options will be
the actuarial equivalent of the regular pension to be paid.  The whole in
accordance with the actuarial methods and assumptions specifically adopted for
this plan by the Company on the advice of an actuary.
 
 
-34-

--------------------------------------------------------------------------------


 
Schedule D
 
(cont’d)
 
Retirement allowance at age sixty (60):
 
An employee who retires on the first day of the month coinciding with his
sixtieth (60th) birthday or the next month will receive a retirement allowance
payable in a one-time lump sum of ten thousand dollars ($10,000).
 
To benefit from this retirement allowance, an employee must notify the employer
in writing at least three (3) months before his retirement date.
 
The retirement allowance will be deposited directly in the employee’s registered
retirement savings plan if the employee authorizes the employer to transfer the
amount tax-free to the employee’s personal retirement account.
 
 
-35-

--------------------------------------------------------------------------------


 
 
Schedule E

 
 
LETTER AGREEMENT

 
STUDENTS
 
Students hired temporarily for vacation replacement will not have seniority
status as defined in Section 8.03.
 
Students will be remunerated at the minimum rate of hire for the term of their
employment and will not be eligible for any other benefits or direct or indirect
remuneration.
 
If, for any reason, a student does not return to his studies, he will be deemed
to have resigned his position and if he then applies for a position and the
employer decides to rehire him, he will accrue seniority in accordance with the
provisions of Section 8.03.
 
 
 
-36-

--------------------------------------------------------------------------------


 
Schedule F
 
 
LETTER AGREEMENT
 
TRAINING
 
The parties agree to form a joint training committee for the purpose of
promoting employee training.  Outside consultants will be invited to facilitate
the attainment of this objective.
 
 
 
 
-37-

--------------------------------------------------------------------------------


 
Schedule G
 
 
LETTER AGREEMENT
 
COMPRESSED SCHEDULE
 
 
The working hours for the second shift are defined in Section 17.02.
 
However, it is understood and agreed that the compressed work schedule described
in this letter agreement shall remain in force for the term of the collective
agreement.
 
Furthermore, and notwithstanding any other provision of this collective
agreement, it is agreed that all hours worked on the second work shift shall be
paid at the regular hourly rate without any overtime premium, unless an employee
has already completed a normal day of work on the day shift.
 
Finally, and notwithstanding any other provision of this collective agreement,
it is also agreed that payment for vacations or authorized paid holidays shall
be as follows: the employee shall be paid for the number of regular hours he
would normally have worked on his regular schedule for the holiday(s) or
vacation day(s), provided he meets the requirements of Articles 23 and 24.
 
From Monday to Thursday inclusively:
 
Ø  
Working hours:          16:50 to 01:30

Ø  
Unpaid meal:               21:00 to 21:30

Ø  
Breaks:                         2

 
Friday only:
 
Ø  
Working hours:          16:50 to 00:30

Ø  
Unpaid meal:               21:30 to 22:00

Ø  
Break:                           only 1 break before supper.

 
 
 
-38-

--------------------------------------------------------------------------------